Citation Nr: 1211790	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to demonstrate entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection of a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Nashville, Tennessee.

The Board acknowledges that the Veteran indicated in his substantive appeal that he wanted a travel board hearing and that prior to his hearing, he indicated that he could not attend due to his inability to travel long distances with back pain.  The Board notes that in his July 2009 communication, he reported that he was not canceling his hearing just because he could not be there.  He also indicated that he wanted a decision to be made on his case.  

In January 2012, the Board sought clarification regarding whether the Veteran still desired a personal hearing before adjudication of his case.  The Board advised him that if he did not respond within 30 days, it would consider his hearing request to be withdrawn and proceed with the case.  The Veteran responded in March 2012 with photocopies of his July 2009 correspondence.  He did not check any of the selections regarding hearing preferences outlined on the Board's January 2012 letter.  Notwithstanding the fact that the correspondence received from the Veteran was untimely, well-beyond 30 days, he did not respond to the Board's inquiry.  The Veteran essentially did not respond as to whether he wished to be scheduled for a personal hearing.  Thus, as outlined by the Board's January 2012 letter, his failure to respond will be interpreted as a withdrawn request for a hearing.  38 C.F.R. § 20.702(e) (2011).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a decision dated in November 1998, the RO denied service connection for a low back disorder; and, the Veteran did not perfect an appeal following the issuance of a statement of the case in May 1999.  

2.  The evidence added to the record since November 1998, when taken together with the other evidence of record, triggers the duty to assist when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The November 1998 RO decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the November 1998 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the issue whether new and material evidence has been provided for entitlement to service connection of a low back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

The Veteran is claiming entitlement to service connection for a low back disorder which was initially denied in November 1998 by the RO.  The basis of the denial was that the evidence did not show that the Veteran's low back disability was related to service.  He did not perfect an appeal following the issuance of a statement of the case (SOC) in May 1999, and the November 1998 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In September 2006, the Veteran filed to reopen his claim and it was denied on the basis of no new and material evidence.  The issue is presently on appeal.

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider the claim on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The evidence of record at the time of the last rating decision in November 1998 included the Veteran's lay statements, VA outpatient treatment records, and service treatment records.  

The evidence added to the record since the last final denial consists of lay statements from the Veteran, including a statement that the fall in service involved him falling out of a crane, approximately a 30 foot fall.  He also maintains that he has been experiencing low back since that injury.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi.  The Veteran's statements concerning his injury and continuity of symptomatology are thereby found to be new and material.  The additional evidence also includes VA outpatient treatment records, including an April 2007 X-ray report that indicated evidence of an old osteoparotic compression fracture as well as a March 2007 VA treatment record indicated severe arthritis in the back.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the Board finds that the evidence is new under 38 C.F.R. § 3.156(a).  

As the Board has found that the evidence added to the record since the November 1998 rating decision is both new and material, the Board finds the claim for service connection must be reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a low back disorder is granted.  


REMAND

Having determined that the claim for service connection of a low back disorder is reopened, the Board finds that a remand is required.  A remand is also needed to address the claim for service connection for a cervical spine disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

First, the Veteran submitted a copy of an October 1995 decision by the Social Security Administration (SSA) awarding him disability benefits.   Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  The SSA decision indicates that benefits are warranted due to his cervical and lumbar arthritis, in addition to other issues not currently on appeal.  Therefore, the Board finds that the records are relevant to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).

A copy of any records underlying the SSA decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Next, the Veteran has not been afforded VA examinations for his neck or his back.  The Board finds that VA examinations are warranted because service treatment records indicate that the Veteran experienced a fall in service in September 1958.  The Veteran has also competently reported that he remembers being treated for his neck and back following the fall.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report observations as they come to him through his senses).  He is likewise competent to endorse a history of chronic low back and neck pain since service.  However, the record includes evidence that the Veteran has sustained multiple post-service injuries to his lumbar spine and neck.  An April 2007 MRI report of the lumbar spine contains an impression that there is evidence of an old osteoparotic compression fracture.  Other VA treatment records indicate a current diagnosis of significant arthritis in the cervical and lumbar spines.  Because the Veteran is not competent to relate his in-service symptoms to any currently diagnosed cervical or lumbar spine disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  

Further, the Veteran has claimed that his service treatment records are incomplete. As he has indicated that he received treatment following a 30 fall from a crane, a request for service hospital records reflecting in-patient treatment, should be made.

Additionally, in July 2009, the Veteran submitted a statement from his VA physical therapist regarding his limitations on activities including traveling, due to his low back pain.  As the record is an indication that the Veteran receives ongoing physical therapy, or at least, has undergone physical therapy since most recently dated VA treatment records in the file, the Board finds that any outstanding VA treatment records related to his neck and low back disorders, should be obtained.  

The Board also observes that the Veteran has submitted statements indicating that he underwent private back surgery between 1963 and 1965 but that the physician has since deceased and the records are unavailable. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service hospital records.  Any negative response should be noted in the file.

2.  Obtain outpatient treatment records related to the low back and neck from the VA Medical Center in Mountain Home, Tennessee for the period from April 1998 to October 2006 and from January 2008 to the present.  Any negative response should be noted in the file. 



3.  Obtain a copy of any Social Security Administration decision granting disability benefits to the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

4.  Afford the Veteran the appropriate examination(s) to determine the nature and etiology of any disabilities of the lumbar spine (low back) or cervical spine (neck).  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A detailed history should be obtained of injuries and symptoms both during service and since the Veteran's discharge from service in May 1960.  

The VA examiner must consider the Veteran's competent statements of continuity of symptomatology since service as well as the Veteran's statements regarding the fall in service. 

The examination report must provide complete rationale for all opinions.  If it is not possible to provide any requested opinion, the examiner should state that and also explain why it is not possible.  The report must address the following matters:

(a) Identify all current disabilities of the lumbar spine and cervical spine.


(b) For each current disability of the lumbar spine and cervical spine, is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current lumbar spine disability and/or cervical spine had its onset in service or within one year of service or is otherwise etiologically related to his active service, to include his in-service fall?

Detailed rationale should be provided with each opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that conclusion.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


